Citation Nr: 0511508	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  98-18 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from November 1971 to December 
1973.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in September 2000 for 
procedural and evidentiary development, and that the action 
requested in the Board's remand has been accomplished to the 
extent possible.  This case is now ready for further 
appellate review.

The Board further notes that hearings before the Board were 
conducted in this matter by a Veterans Law Judge in July 2000 
and by an Acting Veterans Law Judge in June 2003.  As the 
Veterans Law Judge presiding at the hearing must participate 
in the decision on the claim (see 38 C.F.R. § 20.707 (2004)), 
the subject appeal is being decided by a panel of three 
Veterans Law Judges, to include the Judges that heard 
testimony at the hearings conducted in July 2000 and June 
2003.

Finally, although the Board received handwritten notes from 
the veteran in January 2005 that were not initially reviewed 
by the regional office (RO), the Board finds that remand for 
the RO's initial review of these notes is not required as 
they are not pertinent to the claim on appeal or are 
otherwise cumulative of other statements from the veteran 
already contained within the claims file.


FINDINGS OF FACT

1.  A claim for service connection for schizophrenia was 
denied by a June 1976 rating decision which was not appealed.

2.  The evidence submitted since the rating of decision of 
June 1976 pertinent to the claim for service connection for 
schizophrenia is either cumulative or redundant, or does not 
bear directly and substantially on the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The rating decision of June 1976, which denied a claim for 
service connection for schizophrenia, is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004); 38 C.F.R. § 3.156 (2001); 38 U.S.C. § 4005(c) (1970); 
38 C.F.R. § 19.153 (1974).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that this claim has already 
been developed with the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
veteran was advised in the original rating decision and 
September 1998 statement of the case that there was still no 
evidence of any relevant treatment or diagnoses in service or 
a diagnosis of a psychotic disorder within one year of the 
veteran's separation from service, and that therefore, the 
claim would not be reopened.  In addition, pursuant to the 
Board's remand of September 2000, the veteran was advised in 
correspondence dated in October 2000 that the RO was making 
an effort to obtain additional records and information from 
the Department of Veterans Affairs (VA) Medical Centers at 
both Montgomery and Tuskegee, Alabama, for purported 
treatment received by the veteran at these facilities between 
1974 and 1976.  Thereafter, the December 2002 supplemental 
statement of the case advised the veteran of the provisions 
applicable to new and material claims both before and after 
August 2001, and that under the provisions applicable to the 
veteran's claim, the evidence submitted since the previous 
denial of service connection for schizophrenia in June 1976, 
did not demonstrate that this condition was manifested during 
service or within one year of service, and was therefore not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The April 2004 supplemental 
statement of the case also noted that the evidence submitted 
since June 1976 was cumulative in nature, as it still did not 
support a finding that the veteran's schizophrenia began in 
service or was manifested to a compensable degree within one 
year after service.

Moreover, in a letter dated in August 2004, the veteran was 
again advised of the definition of new and material evidence, 
informed of what evidence had and would be obtained by VA on 
his behalf, and informed of what evidence he still needed to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the August 2004 VCAA notice letter clearly came 
after the rating action that denied the application to reopen 
the claim for service connection for schizophrenia, and did 
not specifically request that appellant provide any evidence 
in the veteran's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communication from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

As will be found below, the Board has determined that new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for schizophrenia.  
Because the application to reopen the claim was submitted 
prior to August 29, 2001, in the absence of a finding that 
new and material evidence has been submitted, the Board finds 
that VA does not have a duty to assist him in obtaining 
evidence in support of his claim.  38 C.F.R. § 3.159(c) 
(2004).  The RO has, however, made reasonable efforts to 
obtain VA treatment records for the period of 1974 to 1976.  
In this regard, while the Board recognizes that the veteran's 
representative feels that the search was not sufficient since 
the possibility remains that the records were retired, 
arguably the Board did not have a duty under these 
circumstances to go after the records in the first place, and 
in any event, the veteran testified at his most recent 
hearing before the Board that he first went to the M. A. M. 
Authority in P. before he initially went to a VA facility, 
and records from that private facility indicate that he did 
not go to this center until 1976.

There is also no indication that there are any outstanding 
pertinent medical records or reports that have not been 
obtained or that are not otherwise sufficiently addressed in 
documents and records already associated with the claims 
file.  Consequently, based on all of the foregoing, the Board 
finds that no further notice and/or development is required 
in this matter pursuant to the VCAA.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  However, as was noted earlier, that amendment 
applies only to claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  
Since this claim was received before that date (March 1998), 
the law in effect when the claim was filed is applicable.  
That is the standard discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

The record reflects that a June 1976 rating action denied 
service connection for a nervous disorder and schizophrenia, 
and that the veteran did not file an appeal of that decision.  
Accordingly, the June 1976 rating decision became final when 
the veteran failed to perfect his appeal of that decision 
within the statutory time limit, and was the last final 
denial regarding the veteran's claim for service connection 
for schizophrenia.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  The Board notes at this point that while claims to 
reopen were filed after June 1976 by the veteran, these 
claims were treated by the RO as claims to reopen the claim 
for service connection for a nervous disorder, and that the 
first claim that was adjudicated as a claim to reopen the 
claim for service connection for schizophrenia was the March 
1998 claim that is the subject of this appeal.  Therefore, 
the Board finds that it is required to review all of the 
pertinent evidence received by the RO since June 1976.  

Based on the grounds stated for the denial in the June 1976 
rating decision, new and material evidence would consist of 
medical evidence showing a link between a current diagnosis 
of schizophrenia and incurrence in service or within a one 
year period following service.  In this regard, additional 
evidence received since the June 1976 rating decision 
includes various VA and private examination and treatment 
records, hearing testimony from July 2000 and June 2003, 
police records dated from 1976 to 1983, service personnel 
records, and multiple witness statements.  In summary, this 
evidence does reflect multiple diagnoses of schizophrenia 
over the years, a statement from a November 1989 Social 
Security Administration (SSA) disability examiner noting that 
the veteran began having symptoms suggestive of paranoia 
perhaps as early as 1971-1973, that the veteran underwent 
review because of a negative attitude during the latter part 
of his service, and that the veteran was perceived by his 
family and friends to have changed in his behavior following 
his return from the service.  

However, the Board cannot conclude that such evidence 
constitutes new and material evidence to reopen the claim.  
More specifically, the evidence received since the June 1976 
rating decision is not relevant or in any way probative as to 
whether there is any link between any current diagnosis of 
schizophrenia and service, or to a period of one year 
following service.

The critical question for the purpose of reopening the claim 
was and remains whether medical evidence has been submitted 
that reflects a link between current schizophrenia and 
service, not simply the existence of continuing complaints 
and treatment for the condition, lay witness observations of 
changes in the veteran, or speculation as to such a 
connection, and the evidence received since the June 1976 
rating decision still does not adequately address this 
fundamental question as to this claim.  The veteran's 
statements and those of his family and friends are also found 
to constitute contentions that were essentially made and 
considered at the time of the June 1976 rating decision, and 
are therefore cumulative in nature.  As laypersons, their 
statements as to the existence of current schizophrenia 
associated with service or a period of one year after service 
are also of little or no weight because lay evidence is not 
competent evidence with regard to medical matters, including 
diagnoses of diseases, relationships between one disease and 
another or between symptoms and diseases, or the time of 
onset of a particular disease.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claim for service connection for schizophrenia is not 
probative of the essential issue in this case and thus is not 
material.  It is also not material because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).






ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for chronic 
paranoid schizophrenia is denied.


			
               MICHAEL D. LYON	ROBERT E. SULLIVAN
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals


		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


